UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06445 The Herzfeld Caribbean Basin Fund, Inc. (Exact name of registrant as specified in charter) P.O. BOX 161465, MIAMI, FLORIDA 33116 (Address of principal executive offices) (Zip code) THOMAS J. HERZFELD P.O. BOX 161465, MIAMI, FL 33116 (Name and address of agent for service) Registrant's telephone number, including area code: 305-271-1900 Date of fiscal year end: 06/30/2012 Date of reporting period: 7/01/2011 - 12/31/2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. SHAREHOLDER REPORT The Herzfeld Caribbean Basin Fund, Inc. 119 Washington Avenue, Suite 504 Miami Beach, FL33139 (305) 271-1900 Investment Advisor HERZFELD/CUBA a division of Thomas J. Herzfeld Advisors, Inc. 119 Washington Avenue, Suite 504 Miami Beach, FL33139 (305) 271-1900 Transfer Agent & Registrar State Street Bank and Trust 200 Clarendon Street, 16th Floor Boston, MA02116 (617) 662-2760 Custodian State Street Bank and Trust 200 Clarendon Street, 5th Floor Boston, MA02116 Counsel Pepper Hamilton LLP 3000 Two Logan Square 18th and Arch Streets Philadelphia, PA19103 Independent Auditors Rothstein Kass 101 Montgomery Street, 22nd Floor San Francisco, CA94104 The Herzfeld Caribbean Basin Fund Inc.’s investment objective is long-term capital appreciation.To achieve its objective, the Fund invests in issuers that are likely, in the Advisor’s view, to benefit from economic, political, structural and technological developments in the countries in the Caribbean Basin, which include, among others, Cuba, Jamaica, Trinidad and Tobago, the Bahamas, the Dominican Republic, Barbados, Aruba, Haiti, the Netherlands Antilles, the Commonwealth of Puerto Rico, Mexico, Honduras, Guatemala, Belize, Costa Rica, Panama, Colombia, the United States and Venezuela (“Caribbean Basin Countries”).The Fund invests at least 80% of its total assets in equity and equity-linked securities of issuers,including U.S.-based companies which engage in substantial trade with, and derive substantial revenue from, operations in the Caribbean Basin Countries. Listed NASDAQ Capital Market Symbol: CUBA - 2 - Letter to Stockholders February 1, 2012 Dear Fellow Stockholders: We are pleased to present our Semi-Annual report for the period ended December 31, 2011. On that date the net asset value of The Herzfeld Caribbean Basin Fund, Inc. (CUBA) stood at $7.17 per share, down 7.73% for the calendar year and down 10.91% for the first six months of the Fund’s fiscal year then ended. The share price closed at $6.42 per share, a decline of 9.55% for the calendar year, and off 9.17% for the six month period.(All figures are adjusted for the year-end $0.0634 per share cash distribution.) Investment Strategy and Outlook The Fund seeks long-term capital appreciation through investment in companies which the Advisor believes are poised to benefit from economic, political, structural and technological developments in countries of the Caribbean Basin.More specifically, our investment strategy, since inception, has focused on Caribbean Basin companies that would benefit from the resumption of U.S. trade with Cuba.Since it is impossible to predict when the U.S. embargo against that country may be lifted, we have concentrated on investments which we believe can do well even if there is no political or economic change with respect to that country. Our early investments were primarily in large companies with strong earnings and balance sheets. These include global organizations which have the potential to do business in Cuba, and which currently have varying exposures to that country.This strategy has worked well over the years; original shareholders in the fund have more than doubled their money. Recent developments indicate to us that the prospect of resumption of trade with Cuba is just beyond the horizon. Fidel Castro’s age and health are certainly factors and the upcoming visit by Pope Benedict this March is highly significant.We cannot help but notice the changing attitudes of Americans towards Cuba. - 3 - Letter to Stockholders (continued) Going forward, as opportunities arise, we will seek to modify our investment approach to include some speculative holdings using a more highly focused Cuba strategy.Initially, this will be done only with a small portion of the portfolio.We accept that these new portfolio companies may currently have weak balance sheets and/or no current earnings in exchange for their future potential. Changing Environment 2011 may best be remembered as being the year the U.S. lost its AAA credit rating or for the escalation of Europe’s economic woes.But in the background, a great deal of change happened with regard to Cuba.The country made unprecedented positive moves in the direction of capitalism.By far the most interesting developments, in our opinion, were the decisions to allow Cubans to start businesses and grow companies.Cuba now permits farmers to sell directly to state-run hotels and other tourist facilities; before they were required to go through government channels to reach those markets.Cuba has also begun to allow small businesses to hire workers and even get loans from banks to start new ventures.Before, business had to operate secretly in the black market and away from official eyes.Now, appliance repair stores, carpentry shops, and locksmiths are springing up throughout Cuba.Further evidence of change includes allowing Cubans to buy and sell their homes as well as vehicles, albeit with restrictions. On the U.S. side, licenses were granted to five additional American airports to fly directly to the island, and Cuban-Americans are no longer restricted in the number of times they can visit—before only one trip was allowed every two years.For the first time, Cuban-Americans are also permitted to send money to relatives in Cuba for the purpose of starting small businesses. We are excited about what 2012 will bring for Cuba and are optimistic change will continue to foster fledging entrepreneurship.The Pope’s visit also promises to pave the way for greater religious openness and cast Cuba in a positive light from a human rights perspective. - 4 - Letter to Stockholders (continued) Largest Allocations The following tables present our largest investment and geographic allocations as of December 31, 2011. Geographic Allocation % of Net Assets Largest Portfolio Positions % of Net Assets USA 56.58% Seaboard Corporation 10.11% Mexico 19.83% Coca Cola Femsa, S.A.B. de C.V.ADR 8.05% Panama 8.82% Watsco Incorporated 6.93% Bahamas 5.53% Copa Holdings, S.A. 6.28% Colombia 4.43% Norfolk Southern Corporation 5.07% Cayman Island 2.59% Carnival Corp. 5.03% Puerto Rico 0.78% Mastec, Inc. 4.84% Belize 0.12% Bancolombia, S.A. 4.43% Cuba 0.00% Royal Caribbean Cruises Ltd. 4.10% Cash and Other Countries 1.32% América Móvil, S.A.B. de C.V. ADR 3.80% Daily net asset values and press releases by the Fund are available on the Internet at www.herzfeld.com. We would like to thank the members of the Board of Directors for their hard work and guidance and also thank our fellow stockholders for their continued support and suggestions. Sincerely, Thomas J. Herzfeld Chairman of the Board, President and Portfolio Manager Erik M. Herzfeld Portfolio Manager - 5 - Schedule of Investments as of December 31, 2011 (unaudited) Shares or Principal Amount Description Fair Value Common stocks - 98.88% of net assets Airlines - 6.28% Copa Holdings, S.A. $ Banking and finance - 8.69% Bancolombia, S.A. Banco Latinoamericano de Exportaciones, S.A. Doral Financial Corp.* Popular Inc.* W Holding Co. Inc.* 96 Western Union Company Communications - 10.61% América Móvil, S.A.B. de C.V. ADR América Móvil, S.A.B. de C.V. Series A América Móvil, S.A.B. de C.V. Series L Atlantic Tele-Network, Inc. Fuego Enterprises Inc.* Garmin Limited Grupo Radio Centro, S.A.B. ADR Grupo Televisa, S.A.B. ADR Spanish Broadcasting System, Inc.* Conglomerates and holding companies - 0.12% Admiralty Holding Company (Note 2)* BCB Holdings Ltd.* Shellshock Ltd. Ord.* Construction and related - 6.33% Cemex S.A.B. de C.V. ADR Cemex S.A.B. de C.V. Series CPO 20 Ceramica Carabobo Class A ADR (Note 2)* Homex Development Corp. ADR* Mastec, Inc.* * Non-income producing See accompanying notes. - 6 - Schedule of Investments as of December 31, 2011 (unaudited) Shares or Principal Amount Description Fair Value Consumer products and related manufacturing - 7.35% Grupo Casa Saba, S.A.B. de C.V. ADR* $ Watsco Incorporated Food, beverages and tobacco - 12.60% Chiquita Brands International Inc.* Cleanpath Resources Corp.* 11 Coca Cola Femsa, S.A.B. de C.V. ADR Fomento Económico Mexicano, S.A.B. de C.V. Series UBD Fomento Económico Mexicano ADR Fresh Del Monte Produce Inc. Housing - 2.77% Lennar Corporation Investment companies - 0.01% Shellproof Limited* Waterloo Investment Holdings Ltd.* (Note 2) Leisure - 11.60% Carnival Corp. Royal Caribbean Cruises Ltd. Steiner Leisure Ltd.* Mining - 0.31% Grupo México, S.A.B. de C.V. Series B Freeport McMoran Copper Pulp and paper - 0.12% Kimberly-Clark de México, S.A.B. de C.V. Series A Railroad - 6.74% Norfolk Southern Corporation Rail America Inc.* Retail - 4.55% Grupo Elektra, S.A.B. de C.V. Series CPO Pricemart Inc. Wal-Mart de México, S.A.B. de C.V. Series V *Non-income producing See accompanying notes. - 7 - Schedule of Investments as of December 31, 2011 (unaudited) Shares or Principal Amount Description Fair Value Service - 0.02% Grupo Aeroportuario del Sureste, S.A.B. de C.V. Series B $ Trucking and marine freight - 14.24% Grupo TMM, S.A.B. ADR* Seaboard Corporation Seacor Holdings, Inc.* Teekay Corporation Teekay LNG Partners LP Trailer Bridge, Inc.* Ultrapetrol Bahamas Ltd.* Utilities - 5.86% Caribbean Utilities Ltd. Class A Consolidated Water, Inc. Cuban Electric Company (Note 2)* Teco Energy Inc. Other - 0.68% Cuba Business Development (Note 2)* Geltech Solutions Inc.* Impellam Group* Margo Caribe, Inc.* Siderurgica Venezolana Sivensa, S.A. ADR (Note 2)* 79 Siderurgica Venezolana Sivensa, S.A. Series B (Note 2)* Total common stocks (cost $25,378,346) $ *Non-income producing See accompanying notes. - 8 - Schedule of Investments as of December 31, 2011 (unaudited) Shares or Principal Amount Description Fair Value Bonds - 0% of net assets $165,000 Republic of Cuba - 4.5%, 1977 - in default $ Total bonds (cost $63,038) (Note 2)* $ Other assets less liabilities - 1.12% of net assets $ Net assets - 100% $ The investments are concentrated in the following geographic regions (as percentages of net assets): United States of America % Mexico % Panama % Bahamas % Other, individually under 5%** % % *Non-income producing **Amount includes other assets less liabilities of 1.12% See accompanying notes. - 9 - Statement of Assets and Liabilities as of December 31, 2011 (unaudited) ASSETS Investments in securities, at fair value (cost $25,441,384) (Notes 1 and 2) $ Cash Dividends receivable Receivables for investments sold Other assets TOTAL ASSETS LIABILITIES Payable for investments purchased $ Distributions payable Accrued investment advisor fee (Note 3) Other payables TOTAL LIABILITIES NET ASSETS (Equivalent to $7.17 per share based on 3,713,071* shares outstanding) $ Net assets consist of the following: Common stock, $.001 par value; 100,000,000 shares authorized; 3,713,071 shares issued and outstanding $ Additional paid-in capital Accumulated net investment loss and net realized loss on investments ) Net unrealized gain on investments (Notes 4 and 5) NET ASSETS $ * 213,222 shares issued through dividend reinvestment plan and 1,812,293 shares issued through rights offering (Note 6) See accompanying notes. - 10 - Statement of Operations Year Ended December 31, 2011 (unaudited) INVESTMENT INCOME AND EXPENSES Dividends and interest $ Investment advisor fees (Note 3) $ Professional fees Custodian fees Insurance CCO salary Printing and postage Transfer agent fees Director fees Proxy services Listing fees Other Total investment expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain on investments and foreign currency Net decrease in unrealized appreciation (depreciation) on investments and foreign currency ) NET LOSS ON INVESTMENTS ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) See accompanying notes. - 11 - Statements of Changes in Net Assets Six Months Ended 12/31/11 (unaudited) Year-Ended 6/30/11 INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments and foreign currency Net increase (decrease) in unrealized appreciation (depreciation) on investments and foreign currency ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS ) NET DISTRIBUTIONS TO STOCKHOLDERS Net investment income Long-term realized gains ) NET DISTRIBUTONS TO STOCKHOLDERS ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning Ending $ $ See accompanying notes. - 12 - Financial Highlights Six Months Ended Year Ended June 30 12/31/11 (unaudited) PER SHARE OPERATING PERFORMANCE (For a share of capital stock outstanding for each time period indicated) Net asset value, beginning of year $ Operations: Net investment income (loss)1 ) Net realized and unrealized gain (loss) on investment transactions1 ) ) ) Total from operations ) ) ) Distributions: From net investment income ) ) From net realized gains ) ) ) Total distributions ) ) ) Net asset value, end of year $ Per share market value, end of year $ Total investment return (loss) based on market value per share %) % %) %) %) RATIOS AND SUPPLEMENTAL DATA Net assets, end of year (in 000’s) $ Ratio of expenses to average net assets %2 % Ratio of net investment income (loss) to average net assets %)2 %) %) %) % Portfolio turnover rate 7
